
	
		I
		111th CONGRESS
		1st Session
		H. R. 1476
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2009
			Mr. Engel (for
			 himself, Mr. Inglis,
			 Mr. Israel, and
			 Mr. Bartlett) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To require automobile manufacturers to ensure that not
		  less than 80 percent of the automobiles manufactured or sold in the United
		  States by each such manufacturer to operate on fuel mixtures containing 85
		  percent ethanol, 85 percent methanol, or biodiesel.
	
	
		1.Short titleThis Act may be cited as the
			 Open Fuel Standard Act of
			 2009 or the OFS
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 makes the following findings:
				(1)The status of oil
			 as a strategic commodity, which derives from its domination of the
			 transportation sector, presents a clear and present danger to the United
			 States;
				(2)in a prior era,
			 when salt was a strategic commodity, salt mines conferred national power and
			 wars were fought over the control of such mines;
				(3)technology, in the
			 form of electricity and refrigeration, decisively ended salt’s monopoly of meat
			 preservation and greatly reduced its strategic importance;
				(4)fuel competition
			 and consumer choice would similarly serve to end oil’s monopoly in the
			 transportation sector and strip oil of its strategic status;
				(5)the current closed
			 fuel market has allowed a cartel of petroleum exporting countries to inflate
			 fuel prices, effectively imposing a harmful tax on the economy of the United
			 States;
				(6)much of the
			 inflated petroleum revenues the oil cartel earns at the expense of the people
			 of the United States are used for purposes antithetical to the interests of the
			 United States and its allies;
				(7)alcohol fuels,
			 including ethanol and methanol, could potentially provide significant supplies
			 of additional fuels that could be produced in the United States and in many
			 other countries in the Western Hemisphere that are friendly to the United
			 States;
				(8)alcohol fuels can
			 only play a major role in securing the energy independence of the United States
			 if a substantial portion of vehicles in the United States are capable of
			 operating on such fuels;
				(9)it is not in the
			 best interest of United States consumers or the United States Government to be
			 constrained to depend solely upon petroleum resources for vehicle fuels if
			 alcohol fuels are potentially available;
				(10)existing
			 technology, in the form of flexible fuel vehicles, allows internal combustion
			 engine cars and trucks to be produced at little or no additional cost, which
			 are capable of operating on conventional gasoline, alcohol fuels, or any
			 combination of such fuels, as availability or cost advantage dictates,
			 providing a platform on which fuels can compete;
				(11)the necessary
			 distribution system for such alcohol fuels will not be developed in the United
			 States until a substantial fraction of the vehicles in the United States are
			 capable of operating on such fuels;
				(12)the establishment
			 of such a vehicle fleet and distribution system would provide a large market
			 that would mobilize private resources to substantially advance the technology
			 and expand the production of alcohol fuels in the United States and
			 abroad;
				(13)the United States
			 has an urgent national security interest to develop alcohol fuels technology,
			 production, and distribution systems as rapidly as possible;
				(14)new cars sold in
			 the United States that are equipped with an internal combustion engine should
			 allow for fuel competition by being flexible fuel vehicles, and new diesel cars
			 should be capable of operating on biodiesel; and
				(15)such an open fuel
			 standard would help to protect the United States economy from high and volatile
			 oil prices and from the threats caused by global instability, terrorism, and
			 natural disaster.
				3.Open fuel
			 standard for transportationChapter 329 of title 49, United States Code,
			 is amended by adding at the end the following:
			
				32920.Open fuel
				standard for transportation
					(a)DefinitionsIn
				this section:
						(1)E85The
				term E85 means a fuel mixture containing 85 percent ethanol and 15
				percent gasoline by volume.
						(2)Flexible fuel
				automobileThe term flexible fuel automobile means
				an automobile that has been warranted by its manufacturer to operate on
				gasoline, E85, and M85.
						(3)Fuel
				choice-enabling automobileThe term fuel choice-enabling
				automobile means—
							(A)a flexible fuel
				automobile; or
							(B)an automobile that
				has been warranted by its manufacturer to operate on biodiesel.
							(4)Light-duty
				automobileThe term light-duty automobile
				means—
							(A)a passenger
				automobile; or
							(B)a non-passenger
				automobile.
							(5)Light-duty
				automobile manufacturer’s annual covered inventoryThe term
				light-duty automobile manufacturer’s annual covered inventory
				means the number of light-duty automobiles powered by an internal combustion
				engine that a manufacturer, during a given calendar year, manufactures in the
				United States or imports from outside of the United States for sale in the
				United States.
						(6)M85The
				term M85 means a fuel mixture containing 85 percent methanol and
				15 percent gasoline by volume.
						(b)Open fuel
				standard for transportation
						(1)In
				generalExcept as provided in paragraph (2), each light-duty
				automobile manufacturer’s annual covered inventory shall be comprised
				of—
							(A)not less than 50
				percent fuel choice-enabling automobiles in 2012, 2013, and 2014; and
							(B)not less than 80
				percent fuel choice-enabling automobiles in 2015, and in each subsequent
				year.
							(2)Temporary
				exemption from requirements
							(A)ApplicationA
				manufacturer may request an exemption from the requirement described in
				paragraph (1) by submitting an application to the Secretary, at such time, in
				such manner, and containing such information as the Secretary may require by
				regulation. Each such application shall specify the models, lines, and types of
				automobiles affected.
							(B)EvaluationAfter
				evaluating an application received from a manufacturer, the Secretary may at
				any time, under such terms and conditions, and to such extent as the Secretary
				considers appropriate, temporarily exempt, or renew the exemption of, a
				light-duty automobile from the requirement described in paragraph (1) if the
				Secretary determines that unavoidable events not under the control of the
				manufacturer prevent the manufacturer of such automobile from meeting its
				required production volume of fuel choice-enabling automobiles,
				including—
								(i)a
				disruption in the supply of any component required for compliance with the
				regulations;
								(ii)a disruption in the use and installation by
				the manufacturer of such component; or
								(iii)application to
				plug-in electric vehicles causing such vehicles to fail to meet State air
				quality requirements.
								(C)ConsolidationThe
				Secretary may consolidate applications received from multiple manufacturers
				under subparagraph (A) if they are of a similar nature.
							(D)ConditionsAny
				exemption granted under subparagraph (B) shall be conditioned upon the
				manufacturer’s commitment to recall the exempted automobiles for installation
				of the omitted components within a reasonable time proposed by the manufacturer
				and approved by the Secretary after such components become available in
				sufficient quantities to satisfy both anticipated production and recall volume
				requirements.
							(E)NoticeThe
				Secretary shall publish in the Federal Register—
								(i)notice of each
				application received from a manufacturer;
								(ii)notice of each
				decision to grant or deny a temporary exemption; and
								(iii)the reasons for
				granting or denying such exemptions.
								(3)RulemakingNot
				later than 1 year after the date of enactment of this Act, the Secretary of
				Transportation shall promulgate regulations to carry out this
				section.
						.
		
